—Appeal by the defendant from a judgment of the Supreme County, Queens County (Corrado, J.), rendered June 6, 1995, convicting him of murder in the second degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
There was no violation of Batson v Kentucky (476 US 79) in this case (see, People v Durant, 250 AD2d 698).
Moreover, contrary to the defendant’s claim, the sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80). ,
The defendant’s remaining contentions are either unpreserved for appellate review (see, CPL 470.05 [2]) or without merit. Rosenblatt, J. P., Miller, Ritter and Goldstein, JJ., concur.